Citation Nr: 1123687	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-48 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated total amount of $2,537.40, to include the threshold matter of whether the overpayment was properly created.  


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board at the Roanoke RO in April 2011; he failed to report for the hearing.

As an initial matter, the Board notes that in the Veteran's December 2008 claim, March 2008 Notice of Disagreement and April 2010 VA Form 9, he disagreed with the period of incarceration that was considered by the Committee when it calculated the overpayment amount at issue.  The Board finds (and as will be discussed in greater detail below) that questions have been raised by the record as to whether the entire overpayment amount was properly created/calculated.  As the United States Court of Appeals for Veterans Claims (Court) has held that the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness (see Schaper v. Derwinski, 1 Vet. App. 430 (1991)), the matter of whether the overpayment was properly created must be addressed on remand.  Accordingly, the matter on appeal has been recharacterized as reflected on the preceding page.


REMAND

Under VA law and regulation, a person who is incarcerated in a Federal, State, local or other penal institution or correctional facility for a period in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002); 38 C.F.R. § 3.665(a) (2010).

In the case of a veteran with a service-connected disability rated at 20 percent or more, the veteran shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  If a disability evaluation is less than 20 percent, the veteran shall receive one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

Upon release from incarceration, the released person's award shall be resumed the date of release from incarceration if VA receives notice of release within 1 year following release; otherwise the award shall be resumed the date of receipt of notice of release.  38 C.F.R. § 3.665(i).

A review of the record reveals that service-connection was established for fractured left radius, rated 10 percent disabling effective July 11, 1972.  More recently, attached to a January 2004 award letter was a copy of VA Form 21-8764, which notified the Veteran that, among other things, his benefits would be reduced upon incarceration in a Federal, State, or local penal institution in excess of 60 days for a felony.  

In October 2007, the RO received VA and Social Security Administration (SSA) Prisoner Computer Match forms that showed that the Veteran was incarcerated in a state prison on November 2, 2004.  The RO requested documentation from the Department of Corrections regarding whether the Veteran was an inmate as the result of a felony conviction, and a complete incarceration history from November 2, 2004.  In response, the RO received a partially-completed VA Form 21-4193 from the facility where the Veteran had been incarcerated.  This form lists no specific dates related to the Veteran's incarceration and does not indicate the types of offenses committed.  Also received with this form was a computer print-out of the Veteran's release report from the jail where he was incarcerated.  The report lists various dates of incarceration, but fails to list the types of offenses committed.  The report also fails to clearly show the consecutive dates of incarceration.

Thereafter, VA retroactively reduced the Veteran's disability benefits because of a period of incarceration for a felony beginning November 2, 2004.  The reduction was to one-half the 10 percent rate effective January 3, 2005 (61 days after November 2, 2004, the date of incarceration).  

The Board finds that clarification is necessary before a decision may be reached in this claim, as the periods considered by the Committee when it calculated the overpayment amount may include dates during which the Veteran was not incarcerated for a felony (as is argued by the Veteran).  As the record does not include an adequate explanation of how the Committee calculated the total amount of the overpayment and as the periods of the Veteran's incarcerations cannot, on their face, be reconciled, clarification is necessary.

The Board notes also that the Veteran submitted Financial Status Reports in 2006 and 2009.  However, as his claim is being remanded anyway, the Veteran should have the opportunity to submit an updated VA Form 5655, Financial Status Report.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided a copy of VA Form 5655, Financial Status Report, and be afforded an appropriate amount of time to respond with his current financial status.

2.  Obtain the exact dates of the Veteran's felony incarceration(s) at any unit of the Virginia Department of Corrections, for any incarceration from November 2004 to the present.  For each period of incarceration for parole violation, the facility should indicate the nature of the parole violation and whether, under Virginia law, it was considered a felony or a misdemeanor.

3.  Then, after all the above information has been obtained, provide any new information to the Debt Management Center, which should be requested to provide a re-accounting of the amount of the alleged overpayment of compensation benefits owed to VA by the Veteran.  The DMC should provide the veteran with a new notification letter regarding any overpayment found to be present, and a copy of that letter should be associated with the claims file.

4.  Then, prepare a complete written paid-and-due audit of the Veteran's disability compensation account during the period(s) of the assessed overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due.  In verifying the amount of overpayment, explain each period when the Veteran was incarcerated for a felony and ineligible for more than the statutorily-permitted disability award.  A copy of the written audit must be inserted into the claims folder.  The appellant must also be provided confirmation of the exact amount of overpayment, along with information detailing the process by which the overpayment was calculated.

5.  Thereafter, any amount of overpayment should be referred to the Committee for reconsideration of the Veteran's request for waiver in light of the available record.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims folder.

6.  If the determination remains unfavorable to the Veteran, he should be furnished with a supplemental statement of the case (that addresses both the propriety of how the overpayment was created/calculated and whether waiver of the remaining indebtedness is warranted) and afford him the opportunity to respond.  The case should then be returned to the Board, if in order, for further action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

